Title: From John Adams to William Carmichael, 12 May 1780
From: Adams, John
To: Carmichael, William


     
      Sir
      Paris May 12 1780
     
     I had, two days ago the favour of yours without a date, and thank you for the History of Sir John Dalrimple, whose Memoires would be sufficient to put me upon my guard, if I knew no more of him. He has seen the Imperial Ambassador. Pray, do you discover any of the Sentiments of the Austrian Family where you are. The old Rivalry, between that and Bourbon, the old Friendship and alliance with England. The new Ecclat and Power of an old Ennemy, and the declining forces of an old Friend, are circumstances that cannot escape the Notice, of the Sensible and aspiring Chief of that great House. The family alliance with France, is a lucky Circumstance at this time.
     I have received a few Journals, by the Way of Amsterdam. Young Coll Laurens has refused to come to Europe, I Suppose Smitten with the Charms of military Glory, and foreseeing the War was turning to his Town. You will See in the public papers before this reaches you all the News from America. We are waiting, with no Small Anxiety, the Arrival of News from Charlestown.
     De Ternay Sailed the Second, and We hope Soon to have the News that the Armament from Cadiz, is Sailed. De Rochambeau is too weak wherever he is gone. He should have had more Men Force. The Spanish Force is very great. But, would it not be better Policy, both for France and Spain to send more ships and fewer Troops. The British Possessions in America, both upon the Continent and the Islands, depend upon the Sea for their Existence. According to the Bull in the English Play, the strongest Ground, or the only Ground they Stand upon is the Ocean. By a decided Superiority of naval force, upon the American Coasts and among the Islands, under active, vigilant and enterprizing Commanders, who will not think it beneath them to cruise for and watch the motions of transports and Merchantmen, the trade of America and the Islands would flourish, and the Supplies of the English totally cutt off. A few, french or Spanish Men of War, cruising in the Mass. Bay. A few more lying at anchor in the Harbour of Rhode Island and cruising occasionally, a few more lying in the mouth of the Delaware, a few more in Cheasapeak Bay—Say 3 ships and three frigates in each. This would make 12 ships of the Line and twelve frigates. These would, by cruising themselves occasionally and giving full scope to our privateers, more certainly ruin the British Power in America, than four times that force in Europe. But Suppose there was only one ship of the Line and two Frigates Stationed in each. This would be only 4 ships and 8 frigates. These would either totally destroy the british Army, in America, by starving it, or compell the English to keep more than double their number in the North American station. This would weaken them so much in the W. I. Islands that the french and Spanish Forces there, would do whatever they pleased.
     I know not the Reason of it, but the English dont seem to take Spain into their Account at all. They make their calculations, to equal or exceed the french a little, but reckon the Spaniards for nothing. A very little Activity on the part of these, would terrify the English beyond Measure. I suppose, but it is only conjecture that the Floridas are the Object of the Force from Cadiz. Gibralter occupies another immense force. These forces however, or the amount of their Expences, employed, in the American seas and kept constantly in Motion, would more certainly ruin the whole British Power, and consequently more certainly obtain the Floridas Gibralter or whatever else is desired of, than direct Attacks upon these Places. Attacking these places is endeavouring to lop of single Limbs, securing the Dominion of the American Seas, is laying the Ax to the Root of the Tree. But enough of my small Politicks. Adieu.
    